By the court.
This is essentially necessary (1 Stra. 162,) to provejthat the trial was had, and any (4 Term. Rep. 550.) variances from the record may be taken advantage of by the defendants. Here the perjury is assigned to have been in action of an indictment for forcible entry and detainer. Another error strikes us, which even on a conviction would be successfully urged in arrest of judgment; the defendants are joined in one indictment for 'perjury, but this is a distinct act in each. Adjudged 2 Stra. 921. 2 Burr. 985.
Verdict not guilty.